Citation Nr: 1714418	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1987.  He died in August 2015.  The appellant is his surviving spouse.

This matter initially came to the Board of Veterans' appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied the Veteran's request for service-connected compensation for esophageal cancer.  The Veteran appealed, but he died before his appeal was decided.  In January 2016, the appellant asked that she be substituted as the claimant in the Veteran's pending appeal pursuant to 38 U.S.C.A. § 5121A (West 2014).  In an October 2016 memorandum, which is in the Virtual VA electronic claims file, the RO accepted the appellant's request to substitute for the Veteran as the claimant in the appeal that was pending at the time of his death.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

In May 2014, the Board remanded this issue for further development.  In February 2016, after the Veteran died, but before the appellant's substitution request was granted, the Board dismissed the appeal without prejudice.  Because the appellant has taken the Veteran's place as the claimant in this appeal, this case has been assigned the same docket number as the appeal previously initiated by the Veteran, the Board's February 2016 order dismissing that appeal notwithstanding.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's esophageal cancer did not manifest in service and was unrelated to any disease, injury or event in service, including the Veteran's presumed exposure to tactical herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice the VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The record has established the Veteran status of the appellant's late husband.  In a letter dated March 2010, the RO notified the Veteran of all the other elements necessary to establish his claim for service connection for esophageal cancer, which at that time he characterized as throat cancer.  

Duty to Assist

VA also fulfilled its duty to assist the claimant in obtaining identified and potentially relevant evidence.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The RO arranged for an examination of the Veteran in April 2010.  As the Board explained in its May 2014 remand, the April 2010 report indicated a diagnosis of esophageal cancer, but the examiner offered no medical opinion on the probability of a relationship between the cancer and military service.  The Board remanded the issue to the RO for a new examination, which took place in July 2014.  The Board has reviewed the July 2014 report and finds that, by obtaining it, the RO complied with the May 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

According to his death certificate, the cause of the Veteran's death was lung cancer, for which service connection was granted in July 2013.  The May 2014 VA examination report on esophageal cancer did not include an opinion on the question of whether esophageal cancer was the secondary result of the Veteran's service-connected lung cancer pursuant to 38 C.F.R. § 3.310.  For two reasons, the Board finds that the duty to assist did not require the RO to obtain such an opinion under the circumstances of this case.  First, neither the appellant nor the Veteran ever suggested that the Veteran developed esophageal cancer as a result of his service connected lung cancer.  Secondly, the Veteran's medical records indicate that he developed esophageal cancer before lung cancer.  As of January 2012, almost two years after the initial diagnosis of esophageal cancer, a CT scan report indicated that the Veteran's lungs were free of active disease.  A subsequent bronchoscopy, in June 2013, indicated the presence of squamous cell carcinoma of the lung.  Because esophageal cancer came first, there is no reasonable possibility that esophageal cancer was the result of the Veteran's service-connected lung cancer.   

As the appellant has not identified any additional evidence pertinent to the claim being decided today, and as there are no additional records to obtain, the Board concludes that nothing further is required to comply with the duty to assist.


II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

According to post-service VA treatment records, a CT scan in January 2010 revealed a thickening of the Veteran's distal esophagus.  A subsequent endoscopy, completed by a physician in private practice, revealed a distal esophageal mass "consistent with a T3 tumor."  VA physicians confirmed a diagnosis of adenocarcinoma of the esophagus.  Treatment consisted of an esophagectomy, completed in June 2010, and chemotherapy.  According to a VA oncology note, dated June 2013, three years after the surgery, there was no evidence of active recurrent disease.  

The presence of a disability at the time of the filing of a claim or during its pendency is enough to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the evidence satisfies the current disability requirement, notwithstanding the apparently successful treatment of the Veteran's esophageal cancer.   

Because he served in Vietnam at the relevant time, the law presumes that the Veteran was exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f).  Thus, his eligibility for service-connected compensation for esophageal cancer depends on the third and final element: the existence of a causal link - or "nexus" - between that disability and his presumed exposure to herbicides in Vietnam.

Under some circumstances, a nexus between herbicide exposure and certain associated diseases will also be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases implicating a presumption of service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Some forms of cancer are listed in § 3.309(e), but cancer of the esophagus is not one of them. 
While the statutory and regulatory presumption of service-connection does not apply to the Veteran's esophageal cancer, the claimant is not precluded from establishing service connection directly.  38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive  basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

There is no indication of esophageal cancer in the Veteran's service treatment records.  According to the respective examination reports, at the time of seven different medical examinations between July 1959 and September 1986, the Veteran's mouth and throat were normal.  Most of the Veteran's in-service medical treatment concerned separate conditions for which he was later granted service-connected disability compensation - i.e., chronic pilonidal cysts, cervical myelomalacia status post laminectomy, dysthesia and pain in the upper extremities and weakness of the left lower extremity.  

Pursuant to the Board's May 2014 remand instructions, a VA physician examined the Veteran for esophageal conditions in July 2014.  The examiner's report indicated esophageal cancer and identified 2010 as the year of the initial diagnosis.  The report's medical history section indicated that the Veteran spent 12 months in Vietnam and was exposed to Agent Orange.  He told the examiner that he started smoking as a teenager and did not quit smoking until the day before his surgery for esophageal cancer (June 2010).  

In the examiner's opinion, it is less likely than not that the Veteran developed esophageal cancer due to any disease, injury or event during his military service, including his exposure to herbicides.  To support this conclusion, the examiner acknowledged the Veteran's herbicide exposure, but noted that he did not develop esophageal cancer until many years later.  According to the examiner, esophageal cancer was more likely related to the Veteran's decades of smoking.  Reviewing the service treatment records, the examiner noted that, in January 1986, the Veteran indicated that he was smoking three cigars per day.  The examiner also noted the absence of any indication of esophageal cancer in the service treatment records.

In addition to the medical evidence, the Board has considered the lay statements of the Veteran, including his testimony at the June 2012 videoconference hearing.  In his testimony, and in most of his statements, the Veteran suggested that, during service in Vietnam, his esophagus was likely just as exposed to herbicides and their effects as some of the bodily organs for which cancer is legally presumed to be the result of herbicide exposure - e.g., cancer of the lung, bronchus, larynx or trachea.  

As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  He is not competent, however, to provide expert testimony on matters of medical complexity, such as the relative probability that herbicide exposure will produce cancer in different tissues or systems of the body.  Because esophageal cancer is not listed in 38 C.F.R. § 3.309(e), he is not eligible for service connection for that disease on a presumptive basis.

As for direct service connection, the most persuasive evidence is the unfavorable opinion of the July 2014 VA examiner.  The examiner's opinion was based on a personal examination of the Veteran and is consistent with the other medical evidence in the record, both during and since military service.  Its conclusion, moreover, was supported by a clear explanation.  An examiner may not rely on the absence of treatment for the claimed condition in the service medical records, standing alone, to justify an unfavorable nexus opinion.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, the Board finds that the May 2014 examination is consistent with Buchanan, because the examiner did not rely exclusively on the absence of treatment for esophageal cancer in service and instead identified an alternative, more likely, cause for the Veteran's esophageal cancer - the Veteran's decades of smoking.

Moreover, the absence of treatment for esophageal cancer in the service treatment records is perhaps more significant in this case because, due to the length of the Veteran's service, his service treatment records extend almost two decades after the end of his deployment to Vietnam and his associated exposure to tactical herbicides.   See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

The claimant has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and esophageal cancer, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for service connection must be denied.


ORDER

Entitlement to service connection for esophageal cancer is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


